Citation Nr: 1538889	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  12-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for prostate cancer as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly broadened the Veteran's psychiatric disorder claim to reflect a claim inclusive of other psychiatric disability also indicated within clinical records.

In a May 2015 Board hearing held via video conference, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of that hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran served near the perimeters of the Royal Thai Air Force base at Nakhon Phanom in Thailand during the Vietnam era, and is presumed to have been exposed to Agent Orange.  

2.  The Veteran's prostate cancer is presumed to have been the result of herbicide exposure during  his active service.


CONCLUSION OF LAW

Criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted in a March 2010 claim and at his May 2015 Board hearing that he was exposed to herbicides while serving in Thailand.  Specifically, the Veteran reported, and the Veteran's service department records confirm, that he was an aircraft mechanic in-service.  He reported that while there, his duties included working on aircrafts which had previously been contaminated by Agent Orange.  Furthermore, the Veteran reported walking near or around the perimeter of the base to get to a bus which would take him into the city.  The Veteran reported that he was required to do so to conduct his duties of destroying aircraft records, and that the perimeter of the base was defoliated with Agent Orange.  As such, he believes that he was exposed to herbicides while on active duty.
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active service and manifests prostate cancer to a compensable degree any time after such service, prostate cancer will be service connected even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, here, the Veteran claims he is entitled to the presumption of herbicide exposure because he was stationed at the Royal Thai Air Force base at Nakhon Phanom in Thailand.  See 38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

A review of the Veteran's service personnel records (SPRs) does in fact show that the Veteran had service in Thailand during the specified period and that he served as an aircraft mechanic.

The Board finds the Veteran's statements regarding service near the perimeter areas of the Thai Air Force Base to be credible.  In this regard, the Veteran provided sworn testimony indicating that he worked near the RTAFB perimeter.  The Veteran did not overly embellish his account and his reports of walking near the perimeter of the base to get to the necessary buses have been consistent throughout, thus lending the statements increased credibility.  The Board has no reason to doubt the statements authenticity.  As such, the Board concludes for the purpose of this decision, and on the evidence that is currently of record, that the Veteran is entitled to the presumption of herbicide exposure.  

A review of the medical evidence shows the Veteran has been diagnosed as having prostate cancer and has continued to receive treatment for such, and no clear and convincing evidence is of record to rebut the presumption that the Veteran's prostate cancer was the result his presumed herbicide exposure.  Therefore, based on his credible assertion of serving along the perimeter of Nakhon Phanom RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents.  Accordingly, entitlement to service connection for prostate cancer, on a presumptive basis, is warranted and the Veteran's claim is granted.  


ORDER

Service connection for prostate cancer is granted.  


REMAND

The Veteran contends that he has PTSD as a result of his service in Thailand during aircraft recover missions when his duties included picking up aircraft parts.  He reported being exposed to body parts while conducting these duties.    

The medical evidence is unclear as to whether the Veteran meets the DSM criteria for PTSD.  The Board notes that the Veteran was diagnosed with anxiety and PTSD by his private physician in October 2010, and the medical professional suggested that the psychiatric impairment might be the result of the Veteran's military service.  However, he provided no explanation or rationale for his assertion, and he did not explain how the Veteran met the DSM criteria for PTSD. In light of the foregoing, the Veteran should be scheduled for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently present psychiatric disability, to include PTSD and anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination.  The claims file, to include a copy of this remand, should be made available to and reviewed by the examiner.  

The examiner should diagnosis any current psychiatric disorders, to include PTSD and anxiety disorder, and then provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did). 


The examiner should specifically explain why the Veteran meets or fails to meet the DSM criteria for PTSD.

If PTSD is diagnosed, the examiner should explain what the underlying stressor was to support such a diagnosis, or whether the diagnosis was the result of fear of hostile military or terrorist activity.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


